                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 FIRST AMERICAN HOME                              )
 WARRANTY CORPORATION,                            )
                                                  )
            Plaintiff,                            )
                                                  )        NO. 3:18-cv-00332
 v.                                               )
                                                  )        JUDGE CAMPBELL
 MARYANN PAGE-AZAMBUJA, et al.,                   )        MAGISTRATE JUDGE FRENSLEY
                                                  )
            Defendants.                           )


                                             ORDER

        Pending before the Court is the parties’ Stipulation of Dismissal of Action and Dissolution

of Preliminary Injunction (Doc. No. 90), indicating that all matters in dispute have been resolved

and the case should be dismissed with prejudice. Accordingly, this case is DISMISSED, with

prejudice, and the preliminary injunction is hereby DISSOLVED. The Clerk is directed to close

the file.

        This order shall constitute the final judgment pursuant to Fed. R. Civ. P. 58.

        It is so ORDERED.

                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




      Case 3:18-cv-00332 Document 91 Filed 07/08/19 Page 1 of 1 PageID #: 916
